Citation Nr: 1043830	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right hip and 
thigh disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to March 1972.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).  

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen the previously denied claim for service connection for a 
right hip and thigh disability has, in fact, been received.  
Accordingly, the Board will grant this portion of the Veteran's 
appeal.  The de novo claim for service connection for a right hip 
and thigh disorder is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right hip 
and thigh disorder was last denied in a March 1973 Board 
decision.

2.  Evidence associated with the claims file since the final 
March 1973 Board decision raises a reasonable possibility of 
substantiating the claim for service connection for a right hip 
and thigh disorder.


CONCLUSIONS OF LAW

1.  The Board's March 1973 denial of service connection for a 
right hip and thigh disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been submitted since the 
Board's March 1973 decision, and the Veteran's claim for service 
connection for a right hip and thigh disorder is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
taking action favorable to the Veteran by reopening the issue of 
entitlement to service connection for a right hip and thigh 
disorder.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered as this decision poses no risk of prejudice to the 
Veteran.

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A March 1973 Board decision denied the Veteran's original claim 
for service connection for a right hip disorder on the basis that 
the evidence did not show that the Veteran's preexisting right 
hip disorder was aggravated by active service.  The March 1973 
Board decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2010).  

Because the March 1973 Board decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in its February 2008 rating decision, the RO reopened 
the Veteran's claim of service connection for a right hip and 
thigh disorder but denied the claim on the merits.  Such a 
decision, however, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

Evidence received since the Board's March 1973 Board decision 
includes VA treatment records, dated from August 1999 through 
November 2008; VA examination reports, dated in September 2007, 
January 2008, and October 2008; private medical opinion letters 
from Dr. J.C., dated in November 2004 and November 2007; a 
November 2004 lay statement from Mr. W.W.; a November 2004 letter 
from a private chiropractor, Dr. S.T., D.C.; a November 2007 
private medical opinion letter from Dr. J.L.; and a November 2008 
nerve conduction studies and EMG testing report from Dr. A.O.  In 
September 2010, the Veteran has also submitted a June 2008 letter 
from a private chiropractor, Dr. R.S., D.C., with a waiver of RO 
consideration of the additional evidence.

All of the evidence received since the March 1973 Board decision 
is "new" in that it was not of record at the time of the March 
1973 Board decision.  In addition, in his November 2004 letter, 
Dr. J.C. stated that it would be a paradox if the Veteran had a 
preexisting condition that would have rendered him unfit for 
military service, yet he was able to complete his enlistment in 
the Marine Corps and receive an honorable discharge.  Dr. J.C. 
also stated in his November 2007 letter that, "[i]f [the 
Veteran] had a medical problem that warranted his release from 
active duty, clearly it must have caused by or exacerbated by 
activities of doing active duty since it was not known to be 
present at the time of his induction."  

In his November 2004 letter, Mr. W.W. testified to the effect 
that the Veteran successfully completed the very physically 
vigorous 12-week long basic training and additional infantry 
regiment training, at the conclusion of which he was awarded a 
meritorious promotion.  Mr. W. stated that it was not until the 
battalion training, during which time the Veteran was required to 
carry weapons with added weight of 40 to 50 pounds, that the 
Veteran injured his leg.  Mr. W. further stated that, if the 
Veteran had a disability rendering him unfit for military duty, 
he would never have made it past basic training.  

Also, Dr. J.L. opined in his November 2007 letter that, "[i]n . 
. . [his] opinion, carrying the extra equipment exacerbated his 
previous injury leading to [the Veteran's] current pain 
syndrome."  Additionally, the January 2008 VA examiner opined 
that "the preexisting injury of myofascitis and muscular 
ligaments injury of [the] right hip is at least as likely as not 
cause[d] [or] aggravated by military duties after review of [the 
Veteran's] medical information."  

Presuming the credibility of this evidence, the evidence received 
since the March 1973 Board decision clearly includes lay and 
medical evidence which relates to an unestablished fact necessary 
to substantiate the Veteran's claim of entitlement to service 
connection for a right hip and thigh disorder.  This additional 
evidence addresses the etiology of the Veteran's current right 
hip and thigh problems.  Specifically, some of the additional 
records appear to associate the Veteran's right hip and thigh 
problems to his military duties, and other additional reports 
appear to indicate that his military responsibilities aggravated 
his preexisting right hip and thigh disorder.  Thus, this 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's 
claim of entitlement to service connection for a right hip and 
thigh disorder is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a right hip and thigh disorder, 
the claim is reopened, and to this extent only, the appeal is 
granted.


REMAND

The Veteran is seeking service connection for a right hip and 
thigh disorder.  He contends that, prior to military enlistment, 
he had a repair of his right quadriceps rupture but that the 
injury was completely healed, and that he was physically fit for 
strenuous military duty, at the time of enlistment.  He 
experienced no problems through the course of the very physical 
13-week basic training and an additional 6-week long infantry 
regiment training.  The Veteran further contends that, in 
February 1972 during the battalion infantry training school when 
he had full combat gear and carried the entire base plate for an 
81-millimeter mortar weighing approximately 45 pounds, he 
sustained a muscular ligaments injury to his right hip and thigh.  
The Veteran was medically discharged from service in March 1972.  

During the current appeal, the Veteran was afforded VA 
examinations to determine the etiology of his current right hip 
and thigh disorder.  In January 2008, the VA examiner opined that 
"the preexisting injury of myofascitis and muscular ligaments 
injury of [the] right hip is at least as likely as not cause[d] 
[or] aggravated by military duties after review of [the 
Veteran's] medical information but the degree of aggravation is 
very speculative after review of medical information."  It 
appears, however, that this examiner did not have access to, and 
thus an opportunity to review, the Veteran's claims folder in 
conjunction with the evaluation.  The examiner explained that his 
conclusion was based in part on a review of the Veteran's 
"medical information," but did not reference any specific 
records.  Further, the examiner provided no rationale for his 
conclusion.  

The Board notes that the October 2008 VA examiner opined that 
"[i]t is my opinion that [the Veteran's] right thigh condition 
with rectus femoris injury existed prior to joining in military 
service and was NOT likely aggr[a]vated beyond natural 
progression while he was in service as there is no evidence that 
he injured his right thigh or hip during his stay in service and 
also Medical Eval[ua]tion Board mentioned he was having problem 
with his thigh prior to joining in service with intermittent pain 
in his right upper thigh."  Although this examiner did have an 
opportunity to review the Veteran's claims folder in conjunction 
with the evaluation, the examiner did not address the Veteran's 
right hip and thigh complaints made at the March 1972 Medical 
Board examination.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  It is well established that a thorough 
medical examination is one that "takes into account the records 
of prior medical treatment, so that the evaluation of the claimed 
disorder will be a fully informed one."  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. 
App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2010).  As the Board 
has found both the January 2008 and October 2008 VA medical 
opinions to be deficient, and in light of the private medical 
opinions submitted by the Veteran in support of his claim (as 
were previously discussed herein), the Board concludes that a new 
VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (holding that if VA provides a Veteran with an 
examination in a service connection claim, the examination must 
be adequate).  

Of importance to the Board in this matter are the service 
treatment records.  Specifically, according to available service 
treatment records, the report of the July 1971 enlistment 
examination indicates that the Veteran had undergone a repair of 
his ruptured right thigh at the age of 19 (approximately two 
years before service).  The Veteran made no pertinent complaints 
at that time, and the examination conducted pursuant to his 
enlistment demonstrated a normal right lower extremity.  At the 
March 1972 Medical Board examination, the Veteran described 
intermittent right upper thigh pain since the injury and noted 
that this pain had worsened in the last few months in service.  
Pertinent diagnoses at the March 1972 examination were 
myofasciitis and a repaired muscular ligamentous injury to the 
right hip-both of which existed prior to service.  

Accordingly, the examination conducted pursuant to this Remand 
should include opinions from the examiner as to whether the 
Veteran did indeed have a right hip and thigh disorder prior to 
service and, if so, whether that preexisting disorder was 
aggravated beyond its natural progression during his active duty.  
Even if the Veteran is found not to have a preexisting right hip 
and thigh disability, the examiner should address the etiology of 
any right hip and thigh disorder diagnosed on current 
examination.  

Additionally, at the September 2010 hearing before the Board, the 
Veteran stated that he first received treatment for his right hip 
and thigh disorder in 1994 at the VA medical facility in Bonham, 
Texas, where he continued to receive treatment until 2008.  
However, the earliest VA treatment records associated with the 
claims folder are dated in August 1999.  VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before VA, even where they 
are not actually before the adjudicating body.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The claims file currently 
contains VA treatment records from August 1999 through November 
2008.  Therefore, the RO should request all VA medical treatment 
records pertaining to the Veteran from January 1994 to August 
1999.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated his right hip 
and thigh disorder.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
file, to include all records of right hip 
and thigh treatment received at the VA 
medical facility in Bonham, Texas from 
January 1994 to August 1999.  All such 
available records should be associated 
with the Veteran's claims folder.  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure the same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that 
the Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

2.  Then, accord the Veteran a VA 
examination by an examiner with the 
appropriate training and expertise to 
determine the etiology of any right hip 
and thigh disorder found.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
conducted.  All pertinent symptomatology 
and findings must be reported in detail.  

Following an examination of the Veteran as 
well as a review of the pre-service, 
service, and post-service medical records, 
and the Veteran's lay statements, the 
examiner must state whether the Veteran 
had a right hip and thigh disorder at the 
time that he entered military service.  If 
so, the examiner must state the evidence 
upon which this opinion was made and must 
state whether any such preexisting right 
hip and thigh disability was permanently 
aggravated beyond its natural progression 
by military service.  

Even if a right hip and thigh disorder is 
found not to have existed at the time that 
the Veteran entered military service, the 
examiner must state whether the currently 
diagnosed right hip and thigh disorder is 
related to the Veteran's military service.  
In rendering the opinion, the VA examiner 
must take into consideration and attempt 
to reconcile the various medical evidence 
and opinions of record.

A complete rationale for any opinions 
expressed must be given.  If the requested 
opinion cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must adjudicate 
the issue of entitlement to service 
connection for a right hip and thigh 
disability.  If the claim remains denied, 
a supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


